DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  “said coordinate system” lacks of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-14 & 16-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The Examiner points to the rejection of Section 6 as the discussion therein is relevant in regards to this rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  

Regarding Claim 2
	The Examiner contends it is not understood what “said coordinate system is referring to.  The Examiner is interpreting the claim limitation to refer to a static surface model coordinate system.
The Examiner contends it is also not understood what “a static surface model” is referring to.  The Examiner is interpreting the claim limitation to refer to a heart.
The Examiner contends the “thereby” clause is not understood as to if the claim limitation is claimed or not.  The claim term, “thereby”, lead one to believe the claim language is not part of the claim but a result of the claimed steps.  The Examiner contends that defining the static model of the reference medical device and the static surface model of the heart are important elements in understanding the claim language.  Thus just simply removing the thereby clause language would be detrimental in understanding the claims.
Claim 2 recites, “determining a mapping transformation function based on a plurality of reference locations”.  Claim 2 further claims the step of determine a mapping function is “such that the reference locations are input to the mapping transformation function and the corresponding constant locations are an output”.  The claim language is confusing as to how the mapping transformation can be used to determine itself.  It is the understanding of the Examiner that the mapping transformation is solved by inputting the reference locations to the corresponding constant locations are an output (Para 0036).  However, the obtuse manner of the claim language makes interpretation of the Claim 2 confusing.  


Regarding Claim 16
The Examiner contends that the Specification does not specifically use the claim, mapping transformation function.  This is not normally problematic.  The previously claim set made clear that the mapping transformation function was disclosed in Para 0035-0036 of the Specification as originally filed.  The problem is now that reference to more than one mapping transformation function is required by the amended claims in view of the Specification.  The Applicant’s inconsistent terminology results in complications in understanding how the claims map to the Specification as originally filed.  The Examiner contends that Claim 16 discloses the following claim terms:
mapping function (Line 14)

mapping transformation (Line 19)
mapping transformation function (Line 6)		
The inconsistent claim terminology causes confusion in regards to the relationship of the claimed elements.  
Claim 16 recites, “determine a mapping transformation function based on a plurality of reference locations”.  Claim 16 further claims the step of determine a mapping function is “such that the reference locations are input to the mapping transformation function and the corresponding constant locations are an output”.  The claim language is confusing as to how the mapping transformation can be used to determine itself.  It is the understanding of the Examiner that the mapping transformation is solved by inputting the reference locations to the corresponding constant locations are an output (Para 0036).  However, the obtuse manner of the claim language makes interpretation of the Claim 16 confusing.  
The Examiner understands that the invention of the Applicant can be summarized as a fixed reference catheter still has motion artifacts with a static model of the heart.  The relationship of the motion between the static mode of the heart and the fixed reference catheter is defined by solving a mapping transformation.  The determined mapping transformation between the fixed reference catheter and the static model of the heart is then applied to the positional medical device (Para 41 & 0043-0044).  The Examiner contends that positively claiming the positional medical device, the stationary medical device and the static surface model would more prosecution forward in understanding the claim language.  The Examiner contends that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari (U.S. Patent Application 2006/0241401 A1) and incorporated by reference Pfeiffer et al. (U.S. Patent 5,899,860); Hauck (U.S. Patent Application 2007/0060833 A1) and in view of Hauck (U.S. Patent Application 2004/0254437 A1; referred to herein as Hauck‘437) and further in view of Deman et al. (U.S. Patent 6,674,916 B1).

Claim 11:  Govari teaches:
a method for mapping a location of a point within a body (Abstract)
determining a position of a reference node within the body (Figure 2, Element 46 as shown),
the reference node being an origination point [raw location of reference electrode] (Page 3, Para 0063)
locating a position of a plurality of secondary reference nodes [external reference point /patches] (Figure 1, Element 32, 34 & 36) relative to the positional reference node (Page 3, Para 0063-0064) 
wherein the position of at least one of the reference node and secondary reference nodes are determined through an electrode sensor (Page 2, Para 0044-0045) and mapping transformation the location of the point in the body through mapping of an element, the element being co-located with the point in the body (corrected calculated locations after application of the correction factor) (Page 1, Para 0018-0019); and
wherein the transformation step comprises [correction factor] (Page 1, Para 0014) aligning the element relative to at least one of the secondary reference nodes and the reference node [multiple electrodes] (Page 2, Para 44 and Page 1, Para 0016)
Govari fails to a magnetic position sensor within the cited embodiment.  However, Pfeiffer teaches wherein the position of at least one of the positional reference node and secondary reference nodes are determined through a magnetic position sensor (Page 1, Para 0005; incorporated by reference Pfeiffer et al. (U.S. Patent 5,899,860) in Col. 5, Line 54-58) as a well-known and understood alternative expedient 
The Examiner finds that the substituted components (magnetic position sensor) and their functions (position sensing) were known in the art as taught by Pfeiffer (Col. 5, Line 54-58)  
The Examiner find that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable as taught by Pfeiffer (Col. 5, Line 54-58)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Govari to replace electrodes of Govari with the magnetic position sensor as taught by Pfeiffer that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable as taught by Pfeiffer (Col. 5, Line 54-58)
The secondary reference is analogous art because the reference is from the same field of endeavor as the claimed invention with a method and apparatus for determining the position of a catheter inside the body of a patient (Abstract)

	However, Deman teaches interpolation between target points and registered rigid objects (Col. 7, Line 66 – Col. 8, Line 16) in order to have a new and improved registration technique (Col. 2, Line 16-18) as the prior art methods result in less than optimal image space registration of the surgical tool with respect to the nearby anatomy and/or inaccurate visualization of the relative spatial relationship between the surgical tool and the nearby anatomy (Col. 2, Line 9-15).
The tertiary reference is analogous art because the reference is from the same field of endeavor as the claimed invention as computing transformations in medical imaging (Abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Govari to include interpolation as taught by Deman in order to have a new and improved registration technique (Col. 2, Line 16-18) as the prior art methods result in less than optimal image space registration of the surgical tool with respect to the nearby anatomy and/or inaccurate visualization of the relative spatial relationship between the surgical tool and the nearby anatomy (Col. 2, Line 9-15).
Claim 12:  Govari teaches wherein the plurality of secondary reference nodes are electrodes aligned on a single catheter (Figure 2, Element 42 and Page 3, Para 0045).
Claim 13:  Govari teaches wherein the plurality of secondary electrodes are aligned on separate catheters (Figure 2, Element 42 and Page 3, Para 0042 & 0044-0045).
Claim 14:  Govari teaches wherein the position of both the reference node and secondary reference nodes are determined through measuring at least one potential measure a first impedance] passing through the body (Page 2, Para 0042).

Response to Arguments
Applicant’s arguments, see Page 7, filed 01/22/2021, with respect to 35 U.S.C. § 112, first paragraph have been fully considered and are persuasive.  The 35 U.S.C. § 112, first paragraph rejection of the claims has been withdrawn.  
Applicant’s arguments, see Page 7-8, filed 01/22/2021, with respect to 35 U.S.C. § 112, second paragraph have been fully considered and are partially persuasive.  In light of the amendments, the 35 U.S.C. § 112, second paragraph rejections of the claims have been amended.
Applicant’s arguments, see Page 8-9, filed 01/22/2021, with respect to 35 U.S.C. § 102(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. § 102(b) rejection of the claims has been withdrawn.  
Applicant’s arguments, see Page 9-10, filed 01/22/2021, with respect to 35 U.S.C. § 103(a) rejections have been fully considered and are partially persuasive.  The 35 U.S.C. § 103(a) rejection of the claims has been partially withdrawn.  The 35 U.S.C. § 103 rejection of Claims 11-14 remains.  Regarding Claim 11, the Applicant submitted arguments that the prior art fails to teach the “aligning” limitation.  However, the Examiner respectfully disagrees.  Govari teaches, “The correction factor is applied to correct the calculated position” (Abstract).  The alignment is when the correction factor is applied.  The claim language requires aligning the second element relative to either the secondary reference nodes or the positional reference node.  Both nodes are not 
The Examiner acknowledges that the Disclosure as originally filed is directed to an invention that overcomes the prior art as a whole.  The Examiner advices the Applicant to address the pending 35 U.S.C. § 112 rejections of record and if the claim language better aligns with the subject matter disclosed within the Specification, the Examiner contends the Applicant can move forward in prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HB/Examiner, Art Unit 3793  


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793